Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “A folding treadmill, configured to implement the folding method according to claim 1.”, this limitation is indefinite since it is unclear if the method is being positively claimed or merely the treadmill. In order to proceed, the Office will interpret the claim such as --A folding treadmill, comprising:              a pin lock assembly, a column assembly, and a running platform;             wherein the treadmill is configured such that unlocking the pin lock assembly enables the column assembly and the running platform to be in an unlocked free state, then unfolding or folding the column assembly to be in an unfolded state or a folded state 5relative to the running platform, and locking the pin lock assembly to complete the unfolding or folding of the treadmill.--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 20150051051).
Regarding Claims 1 and 16, Liu et al teaches folding treadmill and a folding method of a folding treadmill, comprising following steps:            unlocking a pin lock assembly 61 to enable a column assembly 42A,B and a running platform (Refer to Fig. 7) to be in an unlocked free state, then unfolding or folding the column assembly 42A,B to be in an unfolded state or a folded state relative to the running platform, and locking the pin lock assembly 61 to complete the unfolding or folding of the treadmill (Refer to Figs. 4-10 Paragraphs [[0019] Turning again to FIG. 1, the folding mechanism 6 mainly includes a control assembly 61, which comprises a knob 611 and a first bolt 612. The knob 611 is used to control the first bolt 612. When a part of the first bolt 612 is within the frame set 4, the frame set 4 cannot rotate around the shaft 22. When the first bolt 612 is moved out of the frame set 4, the frame set 4 can rotate around the shaft 22 and thus can be folded.”).
Regarding Claim 2, Liu et al teaches wherein the pin lock assembly comprises a switch handle 611, a connecting rod 617, at least two springs 613,616,(Refer to annotated Fig. 4 below), at least two pin members 612,618 and at least two pin hole members 2;
    PNG
    media_image1.png
    555
    891
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    374
    602
    media_image2.png
    Greyscale
                   the switch handle 611 is eccentrically rotatably connected to one end of the connecting rod 617 and is arranged on one side of the running platform (Refer to Figs. 5 Paragraph [0024]:”Referring to FIG. 5, when the user wishes to fold the treadmill, he or she may rotate the knob 611 so as to move the plug 6110 to a second end 6110B of the trench 6110. At this moment, the relationship between the control assembly 61, the stop assembly 63, and the frame set 4 are as shown in the cross-sectional type view of FIG. 6. In FIGS. 6-7, the knob 611 is rotated to push the disk 614 pressing the first bolt 612, so as to move the first bolt 612 completely out of the frame set 4. By doing so, the user can fold the frame set 4 by rotating it around the shaft 22 (see FIGS. 5 and 7) in a direction of the arrow as shown in FIG. 7”);                     the springs 616, (otherside spring) the pin members 612,618 and the pin hole members 2 sleeve the connecting rod 617 (Refer to annotated Fig. 4 above to depict that the pin hold members 2 cover the sides of the rod, and the spring 616 and pins 612,618 cover ends of the rod 617 and therefore in combination they are considered to sleeve the rod 617);                   a locking member (Refer to annotated Fig. 4 above) is arranged on the other end of the connecting rod and is arranged on the other side of the running platform;                 one of the pin members 612,618, one of the springs 616, (otherside spring) and one of the pin hole members 2 are arranged opposite to each other to form a pin lock set, and two pin lock sets are respectively arranged between two vertical pipes of the column assembly and the running platform (Refer to Figs. 1 & 4 above to depict that there is each a pin member, spring, and pin hole member 2 on each side of the platform); and                end parts of the springs 616 (otherside spring) abut against the pin members 612,618 and/or the pin hole members.
Regarding Claim 3, Liu et al continues to teach wherein a push block is arranged at an end of the switch handle 611, and the end is connected to the connecting rod 617 (Refer to annotated Fig. 1 below & Fig. 6..The push block end is indirectly connected to the rod 617).
    PNG
    media_image3.png
    433
    439
    media_image3.png
    Greyscale

Regarding Claim 4, Liu et al continues to teach wherein the pin members 612,618 are arranged on the vertical pipes 42A,B, and the pin hole members 2 are correspondingly arranged on the platform (Refer to Fig. 1&4 to depict that the pin members 612,618 extend through the vertical pipes 42A,B) .
Regarding Claim 14, Liu et al continues to teach wherein the pin lock assembly 61 further comprises a limiting member, wherein the limiting member comprises a limiting pin 615 and a limiting slot 6110 which are matched, and the limiting slot 6110 is set as an arc-shaped structure to adapt to a rotation path of the column assembly 42A,B (Refer to Fig. 2 Paragraph [0023]:” In addition, with reference to FIG. 2, the knob 611 may comprise a trench 6110, with the plug 615 being arranged in the trench 6110 and movable within the trench 6110. As shown in the same figure, when the treadmill is in the operable configuration, the plug 615 is at a first end 6110A of the trench 615.”..[0024]).
Allowable Subject Matter
Claims 5-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Liu et al (US 20150051051) is the closets prior art to the claimed invention but fails to teach the claimed invention as a whole comprising wherein each of the pin members comprises a pin plate and one pin set, the one pin set is arranged on one side of the pin plate, and the one pin set comprises at least one pin; each of the pin hole members comprises a pin hole plate and two pin hole sets formed in the pin hole plate, each of the pin hole sets comprises at least one pin hole; the two pin hole sets comprise an unfolding pin hole set for unfolding and a folding pin hole set for folding, and the at least one pin hole of each of the pin hole sets is arranged corresponding to the at least one pin and/or wherein the pin lock assembly further comprises a thrust member, and the thrust member sleeves the connecting rod and is located between the switch handle and one of the pin members.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784